Judgment and order unanimously affirmed, with costs. , In our opinion the verdict of the jury was justified by the evidence. The possession of the policy by defendant’s general agent, with the request to transfer the same to the new owner and no refusal on its part to do so, is sufficient to establish an implied agreement on defendant’s part to make the transfer in reliance upon which the new owner failed to procure other insurance, and defendant is estopped to claim a forfeiture of the policy. (Manchester v. Guardian Assurance Co., 151 N. Y. 88.) Present — Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ.